Citation Nr: 1642981	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  12-11 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 30 percent, prior to April 24, 2015, for posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 70 percent, on and after April 24, 2015, for PTSD.


REPRESENTATION

The Veteran is represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2011and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  In October 2016, prior to the promulgation of a decision in the appeal, the Veteran submitted a statement wherein he withdrew his appeal from the denial of his claim of entitlement to a compensable rating for bilateral hearing loss.

2.  In October 2016, prior to the promulgation of a decision in the appeal, the Veteran submitted a statement wherein he withdrew his appeal from the denial of his claim of entitlement an initial rating in excess of 30 percent, prior to April 24, 2015, and in excess of 70 percent, on and after April 24, 2015, both for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to a compensable rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal of the denial of the claim for an initial rating in excess of 30 percent, prior to April 24, 2015, PTSD have been met.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of the appeal of the denial of the claim for a rating in excess of 70 percent, on and after April 24, 2015, PTSD have been met.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In an October 2016 statement, the Veteran indicated that he was withdrawing his appeal of the denial of his claim of entitlement to a compensable rating for bilateral hearing loss, as well as his claims of entitlement to an initial rating in excess of 30 percent, prior to April 24, 2015, and in excess of 70 percent, on and after April 24, 2015, for PTSD.  As these appeals were withdrawn in writing by the Veteran, the Board does not have jurisdiction over them and they are, therefore, dismissed.  38 U.S.C.A. § 7105 (d)(5); 38 C.F.R. § 20.204 (b).


ORDER

Entitlement to a compensable rating for bilateral hearing loss is dismissed.

Entitlement to an initial rating in excess of 30 percent, prior to April 24, 2015, for PTSD is dismissed.

Entitlement to a rating in excess of 70 percent, on and after April 24, 2015 for PTSD is dismissed.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


